Citation Nr: 9933963	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis and tinea versicolor.

2.  Entitlement to a compensable rating for residuals of a 
left ankle injury, including status post fracture of the 
fibula, and laceration scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran's claims were remanded by the Board in January 
1998 for additional development.  The additional development 
has been completed and the veteran's claims are ready for 
review by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's tinea versicolor results in intermittent 
erythematous patches on the veteran's head, shoulders and 
trunk.  

3.  The veteran's tinea pedis is manifested by scaly 
hyperkeratotic lesions and onychomycosis of the right foot.

4.  The veteran's residuals of a left ankle injury result in 
some loss of motion of the left ankle and intermittent pain 
on flare-ups.

5.  The veteran residuals of a left ankle injury include a 
tender, well-healed scar.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
tinea versicolor, and a separate 10 percent evaluation for 
tinea pedis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (1999).

2.  The residuals of a left ankle injury warrant a separate 
10 percent rating for limitation of motion, and a separate 10 
percent rating for a tender scar.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5271, 
7804 (1999); VAOPGPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to these claims and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected skin and left ankle disabilities.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service- connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Skin Disability

The veteran seeks a rating in excess of 10 percent for tinea 
pedis and tinea versicolor.  The veteran was granted service 
connection for his skin disabilities by rating action in 
March 1995.  The veteran's 10 percent evaluation has been in 
effect from October 1994.  

VA examination in January 1995 revealed scaly macular lesions 
of various colors on his trunk.  The veteran also had scaly 
hyperkeratotic lesions of the right foot with involvement of 
the nails.  The diagnoses were tinea versicolor of the trunk, 
right foot tinea pedis, and onychomycosis of the right foot.

July 1995 VA outpatient treatment records indicate that the 
veteran had erythematous patches and scaling on the right 
breast and neckline.  The assessment was tinea versicolor.

The veteran appeared before a hearing officer in October 
1995.  The veteran testified that he had a skin condition 
which became worse in the summer.  He stated that the rash 
went up his chest area, around his neck, and onto his arms.  
Every year it seemed to spread over more of his body.  The 
veteran reported that his skin condition was dry and flaky 
and that it was in blotches.

The veteran had a hearing before the undersigned member of 
the Board in June 1997.  The veteran testified that he had a 
skin condition on his head, neck, trunk and shoulders.  They 
were itchy red splotches that would resolve with medication, 
but would recur when medication was stopped.  He stated that 
he also had a skin fungus on his right foot.  His right toes 
were flaky and itchy under the nails. 

July 1997 through October 1997 VA outpatient treatment 
records indicate treatment for uneven erythemous patches on 
the neck, and scaly, discolored toes.  The assessment was 
onychomycosis and tinea versicolor.

On VA examination in July 1998 the veteran had hyperpigmented 
discrete macules on the sides of his neck and upper chest.  
The macules were very active and very obvious.  His toenails 
on the right foot were involved.  The great toenail had 
subungual keratosis and was thickened and dystrophic.  The 
fifth and fourth toenails were similarly, severely involved.  
The second and third toenails were less severely involved.  
The diagnoses included tinea versicolor of the chest, neck 
and arms, and onychomycosis of the right toenails.  The VA 
examiner took pictures of the veteran.  The slides show 
reddish patches on the veteran's head, neck and chest.  
Slides of the feet show distorted toenails.

The service-connected tinea pedis and tinea versicolor may 
each be rated by analogy to eczema.  38 C.R.R. § 4.20 (1999).  
A 10 percent rating is assigned for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  When there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or the condition is exceptionally repugnant, a 
maximum schedular rating of 50 percent is warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

The evidence of record reveals that the veteran has 
intermittent periods of tinea versicolor, especially in the 
summer, which is treatable by medication.  He also has tinea 
pedis, and onychomycosis of the right toes, which results in 
some flaking and distortion of the toenails.  However, the 
medical evidence does not reveal that the veteran has 
constant exudation or itching resulting from his skin 
disabilities.  While he has lesions on parts of his head, 
neck and chest, they are not noted to be extensive in nature.  
Finally, the Board notes that the veteran's skin disabilities 
have not been noted to result in marked disfigurement.  Since 
the veteran does not meet the requirements for a 30 percent 
rating for any skin disability, an evaluation in excess of a 
separate 10 percent evaluation for tinea pedis or tinea 
versicolor is not warranted.  However, a separate 10 percent 
evaluation is warranted for each disability.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

II.  Left Ankle

The veteran seeks a compensable rating for residuals of a 
left ankle injury, including status post fracture of the 
fibula, and laceration scar.  The service medical records 
reveal that in October 1972 the veteran was struck by a hose 
in the left ankle, resulting in a fracture of the left 
fibula.

On VA examination in January 1995 the veteran complained that 
his left ankle throbbed and pained him at the end of the day.  
He said that it was aggravated by the weather.  The veteran 
had a normal gait.  Left ankle plantar flexion was 50 
degrees, dorsiflexion 12 degrees, inversion and eversion were 
10 degrees.  The veteran walked well on his toes, heels, and 
on inverted and everted feet.  Pressure on the malleoli 
caused no pain.  The examiner could not see a scar.  X-rays 
of the left ankle did not reveal any fracture.  The diagnoses 
included status post left ankle sprain.  No pathology was 
found other than a calcaneal spur, characterized as not in 
the area of the service injury, and which the examiner opined 
would have nothing to do with a sprain.

At the October 1995 hearing before a RO hearing officer, the 
veteran testified that he had throbbing pain in the left 
ankle after working all day.  It was worse with weather 
changes.

At the June 1997 hearing before the Board, the veteran 
testified that he had pain in his left ankle with differing 
weather conditions or if he stood on it for a long period of 
time.  He took Tylenol when the pain in the left ankle 
increased.  He stated that he had had no other injuries to 
his left ankle since he got out of service.  The veteran 
testified that he sometimes had problems with his left ankle 
climbing stairs when that ankle was acting up.

On VA examination in July 1998 the veteran complained that he 
had discomfort in the left ankle and limited motion.  He 
reported some pain in cold and damp weather.  However, it had 
also acted up that summer.  The veteran did not currently 
have a flare-up when he was being examined.  The veteran 
reported that he took Tylenol when he had throbbing pain in 
the left ankle.  Objectively, the veteran had normal 
alignment of the left ankle.  There was no swelling or 
deformity of the left ankle.  There were no skin changes.  
There appeared to be a well healed scar on the lateral side 
of the left ankle near the anterior end of the lateral 
malleolus.  There were no adhesions.  The scar was tender.  
The veteran had 10 degrees of dorsiflexion.  He had 20 
degrees of plantar flexion.  He had 10 degrees of inversion 
with complaints of pain in the lateral side.  He had 5 
degrees of eversion.  Power of the muscles was good and 
strong, with complaint of pain on the outer side.  X-rays of 
the left ankle were normal, without residual of the fracture.  
There was no evidence of arthritis or any cortical defect of 
the fibular bone.  MRI of the left ankle revealed some 
increased signal and thickening involving the left calcaneal 
fibular ligament.  It was consistent with previous remote 
injury such as a strain or partial tear.  No evidence for a 
complete tear was seen.  The diagnosis was old sprain of the 
left ankle with partial tear of the calcaneal fibular 
ligament, with no evidence of cortical fracture or bony 
injury to the left ankle, and no evidence of arthritis or 
instability.  It was the VA examiner's opinion that the 
veteran had a chronic strain of the lateral ligament of the 
left ankle.  There was no symptomatic connection between 
fibular cortical defect and any fracture.  The examiner 
stated that there was no relationship of the veteran's left 
ankle symptoms with the cortical defect of the left ankle.  
The examiner did not find any evidence of weakened movement 
or incoordination of the left ankle. 

A 10 percent rating is warranted for moderate limitation of 
motion of the ankle.  A 20 percent rating is warranted for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The July 1998 VA examination showed the veteran to have some 
limitation of motion of the left ankle.  Pain was 
demonstrated on inversion of the left ankle.  Furthermore, 
considering the veteran's complaints of pain on flare-ups, 
the Board finds that the veteran's left ankle disability is 
equivalent to no more than moderate limitation of motion of 
the left ankle.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consequently, a 10 percent rating for limitation of motion of 
the left ankle is warranted.  The Board does not find that 
the limitation of motion and intermittent flare-ups of the 
left ankle can be considered to equate to marked limitation 
of motion of the ankle.  

In accordance with VAOPGCPREC 23-97, the Board has considered 
whether a separate rating is warranted for a tender scar.  In 
July 1998 the VA examiner stated that objective examination 
of the veteran's left ankle scar revealed tenderness.  Scars 
that are superficial, tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Accordingly the Board finds 
that a separate 10 percent rating is warranted for the 
veteran's left ankle scar, residual of a left ankle injury.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


ORDER

Entitlement to a separate 10 percent evaluation for tinea 
pedis, and a separate 10 percent evaluation for tinea 
versicolor is granted, subject to the legal criteria 
governing the award of monetary benefits.

Entitlement to a separate 10 percent rating for limitation of 
motion of the left ankle, and a separate 10 percent 
evaluation for a tender scar of the left ankle, residuals of 
a left ankle injury, is granted subject to the legal criteria 
governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

